406 F.3d 1261
UNITED STATES of America, Plaintiff-Appellee,v.Andy JARDINE, Defendant-Appellant.
No. 02-8110.
United States Court of Appeals, Tenth Circuit.
May 12, 2005.

Matthew H. Mead, U.S. Attorney, Office of the United States Attorney, Cheyenne, WY, Steven K. Sharpe, David A. Kubichek, Asst. U.S. Attorney, Office of the United States Attorney, Casper, WY, for Plaintiff-Appellee.
Corinne A. Miller, Casper, WY, for Defendant-Appellant.
Before LUCERO, PORFILIO, and TYMKOVICH, Circuit Judges.
ORDER ON REMAND
TYMKOVICH, Circuit Judge.


1
A jury convicted Andy Jardine of violating 18 U.S.C. § 922(g). The pre-sentence report (PSR) recommended several enhancements to Jardine's sentence, to which he objected on factual and constitutional grounds. The district court overruled his objections and ultimately sentenced Jardine to 108 months imprisonment.


2
Jardine filed a timely appeal with this court alleging the sentence violated his constitutional rights. We affirmed Jardine's sentence. See United States v. Jardine, 364 F.3d 1200 (10th Cir.2004). Jardine then timely filed a petition for writ of certiorari with the Supreme Court of the United States asserting his sentence violated his constitutional rights. After the Court decided United States v. Booker, ___ U.S. ___, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), it granted the writ and remanded to this court for further consideration. See Jardine v. United States, ___ U.S. ___, 125 S. Ct. 1024, 160 L. Ed. 2d 1008 (2005). As a result, we requested supplemental briefing in light of Booker.


3
Jardine requests that we remand for resentencing and the government concedes the existence of constitutional error in this case and urges us to remand to the district court for re-sentencing in accordance with Booker. Accordingly, we REINSTATE our previous opinion except for the portion affirming Jardine's sentence, and REMAND for re-sentencing in accordance with Booker. The mandate shall issue forthwith.